Case 2:19-cv-00466-LEW Document 1-3 Filed 10/13/19 Page 1 of 4                            PageID #: 27

                      CAPE ELIZABETH HIGH SCH OOL
                                 345 OCEAN HO USE ROAD
                               CAPE ELIZABETH, MAINE 04 107
                                    TEL. (207) 799-3309
                                     FAX (207) 767-8050

                                                         October 9, 2019

Yesterday two staff members at CEHS received an email from a person claiming to be from
Dunsmuir, California. Somebody with no connection to this school. Who has never set foot in it.

The email was titled "Remove you he Offenders." It started:

        'Whomeveris responsible (everysingleoneojyou)for this ridiculous/ybiasedB.S. shouldremoved
        now.... andforevermore.That includesYOU.

        "Idiots.Disgusting."

Yesterday I received an anonymous email titled ''Your paternalist misogyny is showing, sir . .. "

Yesterday, two secretaries calmly handled separate calls from the same ranting gentleman from
western New York state. who concluded his tirade by saying he was thinking of driving to CEHS. I
referred that one to the police. Along with one other.

This has to stop.

On September 16, the tenth day of our new school year, three of our students who were well
motivated, with good intentions, made a really bad choice. They posted notes in two of our
bathrooms claiming there is a "rapist" in CEHS .

And here's where the heroes of this story, as far as I'm concerned, step in: the students who brought
wordofthesenotesto us withinminutesoftheirposting.They were alarmed by what the notes said. They
knew posting notes in the bathroom was the wrong way to raise such concerns. They trusted us to
act.

And so we started the first of our 4 7 interviews involving four CEHS administrators and our school
resource officer over the next three weeks. As we first started our interviews, we had two paramount
questions we needed to answer: Is the school safe? Is there a rapist in school?

We knew from last year that a legal process had been started by one student against another based
on an incident away from school grounds. In my many years as a school administrator, this is not
the first time-and it will not be the last-- where students have made claims to the police against
other students. They have every right to do that. Any experienced school administrator in every
school in the country has had similar experiences.

In those situations, we support bothstudents as the claims work themselves through the legal,
evidence-gathering process. We take steps to make sure both students feel safe and supported. In
this case, the girl and her family ultimately decided, before that process was complete, to pursue the
Case 2:19-cv-00466-LEW Document 1-3 Filed 10/13/19 Page 2 of 4                              PageID #: 28



case no further. That is their choice. It should be honored. Even though the legal process is over, we
continue to monitor this situation to be sure our students are safe.

At the beginning of our investigation, we checked in with the girl involved in the legal complaint
situation. She said she feels safe and supported in CEHS. Unfortunately, as this story evolved, I'm
sorry to say, we had to disrupt her school day about four more times for additional followup
questions. At each subsequent check-in, she reports feeling safe. She feels supported. She wants to
come to school to learn and to grow in her classes and to enjoy the day to day experiences with her
friends.

And as we conducted those 4 7 interviews, we uncovered rumors about two other alleged situations
involving a CEHS student who was the clearly intended target of the sticky note messages. There
was a rumor of a video supposedly showing horrifying images. Within hours, through student
assistance, we got access to two, ten-second Snapchat videos that were the basis of the rumors.
These students, in my mind, were the next group of heroes in this situation-students   who trusted
us with the videos.

The videos did not show what the rumor mill said they showed. Not even close. Not surprising.

Rumor mills in high schools are often wrong. What adult isn't familiar with that reality from our
own high school experiences?

We tracked down the girls in the videos, young women now, who never attended CEHS. They
explained what was happening in the videos. Again, the rumors were not true.

Through our investigation, another rumor surfaced based on an alleged incident following one of
our recent proms. We checked with the student who was the alleged victim according to that rumor.
There was no truth to the rumor, she said. Unfortunately, as this investigation evolved, we had to
check in with this student , too, multiple additional times, for further followup. On each occasion,
she says she feels safe in CEHS and supported. She just wants to be in school, participate on her
teams, enjoy her friends, and learn.

During most of this investigation, the young man who was the target of the sticky notes stayed away
from school-he missed a total of eight days of school. He felt unsafe .

His family said this felt like bullying and asked to look into that. That is their right.

The student is back now. He's had many CEHS classmates who have reached out to and supported
him-an increasing number, in fact, as this story about CEHS has gained national traction.

This has been a challenging and sometime frustrating three weeks at CEHS. So let me describe the
CEHS I know:

    •   Our students are caring, respectful, hardworking, and thoughtful.

    •   We serve families who care deeply about education and entrust us with their respectful sons
        and daughters.
Case 2:19-cv-00466-LEW Document 1-3 Filed 10/13/19 Page 3 of 4                          PageID #: 29




   •    The teachers at CEHS care deeply about the students in their classes. For the last three
        weeks, they have been walking on egg shells, wondering about their school, what they can
        say, and worried that what they say could be misinterpreted.

   •    The secretaries and support staff care deeply. They know our students by name. In many
        cases they know their parents, their brothers, and sisters.

    •   We have three caring counselors in our school counseling department who don't deserve to
        be called "Idiots. Disgusting" by people in Dunsmuir, California, or anyplace else, who have
        no idea what they're talking about.

   •    CEHS is blessed with two skilled social workers who take their jobs incredibly seriously.
        They do hard work with grace and passion to support our students. They come in on
        weekends and summer days when students with whom they are working are in need.

   •    I have an Assistant Principal, Nate Carpenter, who cares so deeply about young people that
        he wears his heart on his sleeve. He's had family members contact him based on the recent
        publicity, sharing questions that they are hearing from others wondering about the kind of
        school we are.

In the spring of 2015, a girl in my advisory group came to me with a social worker who had been
supporting her. She knew I cared about her. She knew the social worker cared about her.

She was the victim of a sexual assault, she told me. Her idea, supported by the social worker, was for
CEHS to support a full day of sexual assault and consent training for all of our juniors and seniors.
Throughout the following year, a dedicated group of students, staff, and community members
worked alongside this young lady, to organize our first all-day SAAFE (Sexual Assault Awareness
For Everyone) event. This was a year before the MeToo movement hit the national airwaves.

In 2018, we held our second such event.

Next spring we'll hold our third.

We have always supported and cared about our students-all      our students-and     will continue to do
so.

We always have things to learn and to do better at CEHS. That's true for me. In the past few
months, I've learned a lot about the tricky nuances of Title IX, Maine's mandated reporting
requirement that differs depending on whether the abuser is a member of the young person's family
or not, and about the complicated intersections between federal and state law surrounding mandated
reporting. I have done and will do my job better as a result of the events of last spring and the past
four weeks.

Over the next few weeks, as the recent national attention to CEHS fades, we will continue to go
about our jobs of educating students, staff, and parents about all of these topics related to sexual
Case 2:19-cv-00466-LEW Document 1-3 Filed 10/13/19 Page 4 of 4                         PageID #: 30



assault. That's important work. We take it seriously. We all can learn and grow from this. That is
what CEHS is about.

The students who posted the sticky notes made a bad choice even though their intentions were
good. People were hurt by those bad choices.

The students regret their choices, I'm sure. They will learn. We don't expect perfection of our
students. We freely give second chances.

When any student returns from suspension, a consequence we rarely assign, we welcome them back.
Their slate is clean. When the students become seniors, provided that they have had good records
since then, they can request that the record of a one and only suspension be expunged. We've had
that process in place for years.

To the adults, including adults in the media, who are giving credence to the sticky note assertions
made with zero support in any findings following a school or legal investigatory process, shame on
you. You are passing along rumors as if they were established fact. They are not.

If there are any parents who want to learn more about this situation, we will have opportunities for
that over the next few weeks.

If there are parents who wish to meet with Mr. Carpenter or me in the meantime, give us a call.
We'd be happy to answer your questions. We'll walk you around the school, and you can see for
yourself what the vibe is in the hallways of CEHS .

And to the author of the emails from Dunsmuir, California, I will pass along an offer Mr. Carpenter
and I make on a regular basis to students, parents, community members, and visitors: our doors are
open to you, come on in for a visit.

I am proud to be CEHS's principal. I am proud of the student heroes who came to us and shared
with us. I have every confidence we will grow as staff, students, and a community from this.

Sincerely,


             edd
